QBffice     of tfje !ZMmep              QBenecal
                                              @date of Qexa$
DAN MORALES
 KrroaNEYoENEaAL                                 March 12.1998

   The Honorable Rent 0. Oliveira                            opinion No. DIM-469
   Chair, Committee on Economic Development
   Texas House of Repnxahtives                               RC: wlldha Govantnalt code se&ion
   P.O. Box 2910                                             2258.021lrquim Midweatan state university
   Austin, Texas 78768-2910                                  to pay the prevailing wage rate to ekctriciaus
                                                             pUf~WOIiCOXlBOlillSCiUlCCHall,d
                                                             -cIuestions       iw-=9




           Youalsoaskfi~mare~cqutstionsabout~~codcchaptcr~8.                               First,yon
   askwhcthaacontractorvio~~chaptabypayingoneworktrtwodi&cmt~ofl#ly.                              We
   corscludcitisnotaviolationasamattaoflaw,altaltaltaltaltaltalu~itmaybeaviolationasamattaoffad
   Second, you ssk whe-tha it is a violation of chapter 2258 to employ a craft or type of worka not
   listedintheoriginalpubli~workcontra&        Weconchdethata conbcbxmayhireacraftortype
   of worker not listed in the contract’s wage debmhation so long as the public entity appmves, in
   ~~hiringanddetamincsthcprevailingwageratetowhichtheworkaiscnti~~                             Third,
   youaskwhethathe~dollarpenaltysection2258.023(b)leviesonacontractorwho                  failstopay




                     llmcisaoqostiontichapta2258~llostoworkatMidwcatcutStatoUnivcrsay
                ifbidaftaS+mbcr1,19!95.           Thcquestionxmaim      wbctba rutf.] 5159a might take
                prcccdcllaovaChaptcr2258-itwas~hthc--.                                               ‘lb
                public body lacks kgislative ability to mwite law, thccefi~rcit appears that Chpter 2258
                would ia fact apply to the ES&nproject bid March 20.1996.

    We note hat the kgi&tuw repealedV.T.C.S. &le 515% in 1995. See Act of Apr. 25,1995,7&h Lag., RS.. cb. 76,
    0 5.49(b), 1995 Tcx. Gen. Laws 458.505. The substam of that article is codified at Gwenmeat Code cbapta 2258;
    auycbaogosmadc as arcsultofthemditicationdificationPrcnoDsubatantivc
                                                                   Seeid. 55 1.01,5.49(a), 1995Tcx. Gen.Laws458,
    458.502-05.
ThcHonorableReu.50. Oliveira - Page 2 (DM-469)




&e pmrailing   *0    *    is mandatoIy   or optiotlal.We CoIkClude  papent Of fhC penalty is
macadatory.Forrrth,youask~the~~~penaltyisrsqrriredtven~~ewoika                                has
agnedto~twages~l~&qeva&gwage.                    Weconcludethatitis. Fifthaudfinelly,youask
how a worka misclass&d as an appre&~, end who thaefore received a reduced wage, may
d&t the dX&nce between the wages the worlca should have received and the wages he or she
actually recciv6d. Assuming h4kiwestem State University has de&mined that the contractor here
has not v&&d     chapter 2258, we believe the worka snd the contractor must arbitrate the issue.


       Welmdastandthatyouraise~~isrmes~~IetanationalBrothahoodofElactrical
Workas alleges that A-Bar Elect&, Inc., which we undastand to be a subcontmctor on the
remodelingofthcBolinScicaceHa4ispayinglcssthanthelocalprevailingwagcrateto
~&&&us.        ~~~if~~~dlegesinpartthatatlcadomworkcr~loyedby
A~Ekctricwas~~infomdiffaent~oPtypesof~raceivinga~wrgcntte
foreachaaftortype. Additionally,itisaUegedthatworkaswas&ssifiedinsome~ortypcs
ofworkthatMidwestanStateUnivasityhadnotktedinthecontra&z              Monova,makriakyou
s&withyournqucstcontendthatA-BerEle&ichas,inseveralManocs,misclassifiad
~~~~arappnnticcs,thadryreducing~wagcspaidthose~~iciaaSbalowtfie
preva%qwagelevelfbrjoumeymaL 3 WewkstaudthatMidw&auStateUnivasityandA-Bar
&etric eontest these allegations. This office is not a fact-finding body: and we assume for
purposesofthisopinionthattheaUegationsaretrue.

       You~einyonrl~totfikFoffict~thcBolinscicnctHallprojcctissubjcctto
G~anme&Code~hapter2258,audweacceptyour~without                      examihgit huyevalt$
wemustrelyonyour ~bccauscwehavenot~adesaiptionoftheprojectbeyond
sn iudication that it is a remodeling project. Accordingly. we will discuss next the pertinent
pnMionsof&aptes2258.

       Govenun& code section 22S8.0Z15entitles a worker employed on a public work to wages
~toargreaterthanthcpmrailingwagerafeinthclocalityinwhich~workisbcingpaformed

              BIGHT To BE PAID PREVAJLXNGWAGE RATES. (a) A worka
           employed on a public work by or on behalf of the state or a political
           subdivision of the state shall be paid:
The Honorable Red 0. Oliveira - Page 3        @H-669)




                 (1) not less than the gaxxal pmkling rate of pa diem wages for
              workofasimilarcharaderinthelocalityinwfiichthcworkis
              P=fommad;c

              . .. .


              @) Subsection (a) does not apply to maintenance work

              (c) A worka is employed on a public work for the pmposes of this
          sectioniftheworkaisanployedbyacontmctororsdcodxMinthe
          executiou of a con&act for the public work with the state, a political
          subdivisionofthestatc,oranyoffi~orpublicbodyofthestateora
          poEtiealtxubdhsonofthestate.’




supaviscsordircct~thewo7lc.~ Thepubliclnxiymustspecifyiuthecallforbidsaudthecoutract
thepreva&gwagerateforeachaaftortypeofworkanccessary         toexeeutetheco~

       S~,acontrector’0~ishircdtopafaanthc~~”~~payworhrs~loyedin
thecJrecrrtionofthe~~llessthanthcprevailingwageratespacifiedinthccontract*1             A
conWdorwhoviolatestheprevf%gwageraterquiremeutmustpayapenaltyz

              AC0utlXW . ..whoviolatesthissection&allpaytothestateora
          political subdivision of the state on whose behalfthe contract is made, $60
lXeHonorableRen~O. Oliveim - Page 4                                       W-469)




                   foreachworkaanployedfweachcalcadardayorpartofthcdaythatthe
                   worka is paid less than tbe wage mtes stipulated in the contmcL’2




       W~thissummaryofchapter2258,wetumtotheisswsyouraise.            Weuu&de,inauswer
toyourmhdq~estiaz~a          conha&rhiredtowodcontbeBolinScieuceHaUprojeotmustpay
m,lessthan~pnvailingwagcratetoel~~worLingontheprojedunlcsstheworkislimited
tomainkmance. GovemmaKodesedion2258.021(a) a&lesawodceremployedonapubli~~work
projedonbehalfofthestatcorapoliti~subdivisionbM,lessthaathcprevailingwageratc.
Addition&y, seotion 2258&23(a) mquircs the oo&&or onapubl+workpxojeotto pay workers
onthepmjectnolesstbimthepreva&gwagerate.            Mainteaaeceis,howeva,exccpted&nnthe
jmvaihgwageratemquirem~”            Asthisofficepreviouslyhssssi~%ai&mme”mfa~t~
odimyupkcepandrq7aimneccffarytoprcsave~ingoodumditi~M                       WhethertheBoliu
ScienceHallprojectismaintaramxisa~~offadthatis~amcaabetothtopinion
~roccs.7 Ifthcprojectisa~~projecfap~uDionbasallegcdandasthtttrm
%mdehx@iscommonlyundastood,wesutmise              the pmjec3involves more than ml6

       Inanswatoyourfirstspecificquestl~weconcludethata~                    dOCSUOtViOhtC
chapta2258asamatkroflawbypayingasinglewoAatwodifka&wagemtes.                 Inouro@km,
theprevahgwsgemteattscbestothejobpafbrmed          Ifanhxiividualpafinmsdiffenmtjobs,he
orsheisaltitledtobe compenSateaatthepnwaGngwagemteforeachjob. So,forexample,ifone
worka WO&Son Monday aa a stonemason and on Tuesday as a cspenter, he or she is e&led to
mxive stonrmason’s wages for Monday and carpenter’s wages for Tuesday,

            Fmm theexempkuysituations
                                    theunionhasdetded,” we gathathat,amongotherthings.
the union is concaned that individual workers have been classed f4sjoumeymul for some oftbe
worktheypaformedandasepprentccsforothawok            Wedonotbelievechapta2258isviolated


             “Id. 5 22.58.023(b);          see aho id. 0 2258.022(c)       (rennirinp     public   body     to qeciijt   pt-mibg        wage   ates   in
oeohad).       Padtymmios.apubliclmdycollcdsdoaotgototbermdapaidw0rkas.                                        Rathec~tbcpubliobodymst~~~
themonitstooffsctc~stsinamadi11administicringcimpter2258.                               Seefd.~W8.023(d).

            “See   Id. 5 2258.021@).

            “See Atmaey Gcnad Ophion O-1216 (1939) at 23 (and -OitOdthcrcin).

            ~~~~.,AttomoyGeaQal~~DM-98(1992)rt3.H-56(1973)~3,M-187(1968)at3,0-W11(1940)
at2
The Honorable Ra16 0. Oliveira - Page 5           (DN469)




ifanindividuslworkawhoisajoumeyman           inonecraftandanspprahxinanothaispaid
accordingly;forinstance,inthcGxamplewejustusad,aworkamaybcajoumeymanstonemason
but an apprentice carpenter. Neveaiheless,we assume the union is concuned that one worker. a
jo~~~~joumeyman’swagesfor~butnotall,oftheclectrical~orkthe
worlcapafbrms. Forthe rendnda of the electrical work, the wotka receives apprentice’s wages.

       Whetha a worka is a journeymsn or an spprentice is not a question requiring a legal
lntaprecston of chaptex 2258, which does not dihgukh betwm the two. Ratha, it may be a
qucstionofcontract~~o4ataskUlisoffi~isnotbquippadta~~”                         Itisalsoa
question of f&it9



bodyhas~theapporhmitytoapprovethc.hiringandtodetcrminethcprtvailingwagtratcto
whichthenewchsificationofwotkaisentitled.          Wenote,ofcourse,thatsedion2258.OLQreqks
apubliobodytospacifyin~caLiforbidsandthe~thcgcneralprevailingeratcWor
tachaaftottypcof~~ncedcdtocxccntethccontract....”                     Butwecsnuotsaythatthe
kgi&urehtendedbythistorestri~ipublicbodyorits             contm&rhmhiringclassZ~onsof
~thenccdforwhichwas.notoriginallyforeseca,toraspondtoasituationdiscovertdafta
thepublic-wohpmjecthssshted.         Forexsmpl~inthecourseofaremodelingpmjec&pa&sto
tbe~maydisoova,asthcplastacomcsdown.~damage~carmotbepropaly
~byrolyofthccsaftsortypesofworkaslistedinthecontraa                    Inourview,thelegi&ure
~bythc~ofsacti~~8.022to~thepubIicbodytaappnnrcinadvanctevay
classification of worker that the contractor hires sn& most importsntly, to set the prevaihg wage
The Honorable Re& 0. Oliveira - Page 6 (Dn-469)




ratetowhicheachclassZcatiionofworkaisentitlsdpo        Solongasthepublicbodyhssinplacea
systunwha&y,priortothehiringitn5vkwsa         amtra&YsqucsttohkaaatIortypeofwodca
natspacifiedin~e~andddamimsthel~pnvailingminimumwageratc,we&not
believe a eontractor who complies with that system violates Ci~vanmd Code chspta 22.58. A
co&actor may not, howeva, hire a cratI or type of worker if the public body hss not approved the
lkiugaaddetexmhedtheprevsilingwagerateinadvancc.

         Weconcl*inreqensetoyourtbirdspec&questioqthstaca&acto             rmust,notwv,fw
asixty-dollerpenaltyifthecontractorhasviolatpdsection2258.W.      Seetion2258.023@)desaiba
tJqaaltyasamandatory,notanoptional,pu&mta&            “Acor&actor...whoviolatestbisse&on
shallpay... S60forcachworkacmployedfoteachcalendardayorpartofthedaythatthcworker
ispsid&ssthsnthewsgerstesstipulstedintheeo~”           l’besixtydoIlar@tysection2258.023
pmaibes does not apply to violations of otha sections of cbapta 2258, however?’

       Siiy,    we concludethst a conkactor who violates section 2258.023 must pay the sixty-
dollarpa&yeveniftheuadapaidwodcersgrecdtoacccptawsgeratebelowthelisted,pmvaikg
wsgerate. Section2258.@23(a)rquimsthe -topaynolcssthauthelistad,prcvailingwsge
rata. Monovcr,chapta~8~~~prcvailingwagcrate~~asa~s
eat&me& @tion 2258.021, as am&              by the legislature in 1997,= i,stitled “Right to be Paid
RevliIiogW~~~andmarsdatcsthataworkaemployadonapublicwodrYs~&~
nolessthantheprewGgwagerate.             Chspter2258exa1~the          contradrlimupayingthe
predingwsgerateonIyiutwocirarmstances:            iir&iftheworkislimitedtomahnam+or
~ifthcpublicbodyfailcdtolistinthtoontractthtprcvailingwagerates.~


       msxI#atcxt   acoonrpaaying
                                uotcs27.28 @i.sam&     chqier 2258’s primsly pmposc).

       =%a Gov’t Code 5 2258.023(b).

       =Sa Aot of May 8.1997.75th Lq., Rs., ch. 165.0 18.01,1997 Tex. Seog Law Sav. 327.486.
TheHonorableRan5O;Olive&              - Page 7 (DK-469)




       Fnally.inrespcwsttorourlastclucstionwe~thataworka~bclicvcshearshe
hasbeeaunderpaid,but~thcpublicbodyhasdetczminedwasnotundapaid~chapta
225&~submittheissuetobiiarbitmtionunlesstheworhandtheconhcbx                  cansettlethe
issw C&qta2258setsupaxmewhat          conhing&munentmachanism,though,andwefcelit
maitsexplsnation To&ate cxdbaa&suaggti~workamust6leacomplaintwith~e
publiebodyfhatawardedthecontmt.m Thepublicbodymustmakean%itialdetamh&on”as
towhethaithssgoodcausetobelievethatrhecontractor    hssinfactvIolatedchapta2258.m Ifthe




        =+-i-Q
Ie&sl$my~awt    iotond tk bill to include the rejected ptodshn   S~~~ANORMANJ.SINGIB.S~A~AND
            ~s~wcno~Q48.18(5thed.1992).           Ontheotkhmd,itmayhdicatethatthelqis~foltthe
-wssmdmulwt            ufoomdhiDgllradybltbohertatutc said. Itm!dyolmsoggestelat0lc-suffd
tiumapmadmaIirrcgularity.

        %?esouthsnPr&on       ch. v.Re?Jmk, 110s.w.2d606,609(-rex.c!iv.App.-Amarill0         1937,writdism%);
TerasIi&hnuy Gmm’n v. ElPcuo Bldg.& Chn?. Cb., 234 S.W.2d 857,860-61 (Tez 1941) (quoting witi qqmval
ihUhmprironcO,     110S.W2da0%-09)$h@v.     YoMgBmr..Iw,835 S.W2d22l,WCraApp,Wux,cx.~.-Waco     1992,
voitdalcd); Culfipherv.W,?aihe&M    Corm?. Co.. 570 S.WZd 161,164 (Tex. Civ. App.-Tcxarkma 1978, tit
refdn.r.c~ AttomcyGaaal0piipinionFJM-48 (1986) at4-5, M-329 (1985) at2-3. CIiqtex2258 -    a sccahy
lturpozto~biiwdc                     mpublicwodfspmjcds~ttscyarc~0paywoIkaswhatulcpublic
bodyhasdctanrincdistbcprevailinwagcwagCinthcthc    SasOurhmrprironcO.,110S.W~at609.TocollJtruc
ch+d258topemtaa-                toavoidlbcpnwdungwage~byulsking”mwlp~to~forlcss
‘hao the prcwdl& wage rate.would abro8ate the need for mcb notificatior~

        =See Act of Mar. 21.1933.43d Leg., RS.. ch 45,$7,1933     Tcx. GUI. Laws 91.93-94.

        %ee Oov’t Code $0 2258.051, .052.

        “‘See ids WS.OSz(a), (b),
The Honorable Rent 0. Oliveira - Page 8 (Dn-469)




itmust~ldpaymentsduethccontrador,aeditmayusethatmomytoreimbursetheworka:”
If the public body has not withheld enough from the contractor to fully reimburse the workcx,the
worker may sue the contractor and the contmcMssuretyfbrthe rcambdq money he or she is
owed.= In addition, se&on 2258.053(a) pmides that a co&actor and aggrieved worka must
submit to an arbihator auy unresolvedissues mlatingto an alleged underpayment unless the worker
snd the contractor settle the issue in a timely msnnczs

        In our opinion, chspta 2258 permits a worker to seek a judicial remedy only in one
circumstance: whae the public body, having reoeivedthe worka’s complaint snd adjudging the
allegations substsntiated,withholds an insutlicicnt amount of money to mslcethe underpaid worker
whole. Inanyotbasituatio~webeliev~ansgg7idworkaandthe                  contm&ormusttxytosettle
or submit to binding arbitration. We believe this constn&on is collFistent with the Iegi&tive
histoty of the arbitration provision which was added in 1993.% The arbitration provision was not
inthe19!I3billasitwssin&&cod           Rathqthebillss&oducedpmvidedthatacontradaror
~~iSBggricVedbya”public~sdtcisionona~~’Escatitltdtojudidalrcvicw
bytrialdenovoinacomtofumgeta&j                        TbeSenatocommittbconIntergovernmartal
RclatioIlsdeleladthctdal&Mwoprovisionbut~~fhatumesolwdissaesshouldbc~~
tobiiarbitration.~        SenatorBarriento%cxplainingtheSaMecommitteesubstitutG indicated
thatunderthermbstitute~t]heo~mattathatcanbcappcaladtothe~~isifthccityhas~t
retahedenoughmoneytithepaymwtstothe               conlmc&tosatis@theawsrdofthearbitrator.~

        Wecaonotadviseyouastowhatremadicsanavailabetothcalltgedly~~~pvorkcrs




        “See id $9 2258.052(d), .056(a).

        ‘Se   id. 5 2258.056(a), (5).

         “See id. Q$WS.O23(a), .053(a). ‘lb v/o&a sod tbc -mustscttlcm-lvcdissuetidlin15da~
of the public body’s initial detumina6on or admit the issue to bimdingatlaikation. See id. 5 2258.053(a).

        yseCAct of May 29,1993,73d      Leg., RS, ch. 606, sec. 1.0 z(d), (e), 1993 Tax. Gm. JAWS2300,230O-Ol.

        wee scoatc comm on IutcrgovcImwn tal RolaIioos, Bii Analysis, C.S.H.B. 560.73d Leg., RS. (1993).

         YHcarings on ILB. 560 Before.the senate c4mlm. on Intagov-             Rclatio~~~,73d Leg., RS. (May 19,
1993) (statcmcllt of Senator Barrienti) (tape available hm senate staff Scrviccs).

                                                     p.   2653
‘IheHonorableRen~O. Oliveim - Page 9          W-469)




                                      SUMMARY
               Assuming that tbe Bolin Science Hsll remodeling project is subject to
           Govanma&CodechaptczZ258, MidwestemStateUniveasitymustrequire
           the contractor and subumtractom to pay no less than the local, prevailing
           wage rate to electriciansworkingon the project unless tbe work is limited to
           maintenance.

              Government C&e chapta 2258 does not as a matter of law prohibit a
           contractor from paying one worka two ditkent wage rates.

              So long ss a public body hss in place a system whereby, prior to the
          ~itmricwsa~ntractorsrequesttohircacraftortypeofworkanot
          speeifiedinthecmtractsnddetaminesthel~~wageratc,we
          do not believe a contra&r who complies with that system violates
          Govanm~tCodechspta2258.          Acontractormaynot, howeva,hkeacmft
          or type of worka that tbe public body has not approved and detexminedthe
          preva&gwagerateinadvsnw.

              AcoWactorwhopayswodcemlcssthanthepnklingwageratesetout
          inthecontract~notmay,payasixty-dollarpcnaltytothepublicbody.
          Itisnotadefensethatthcrmderpaidworkeragreedtoacccptawagerate
          below the listed, prevs%ng wage rate.

               Chapter2258pcrmitsaworkatoseekajudicialnmadyonlyinone
          circumstance: whae the public body, having tived             the work&s
          complaint and adjudging tbe allegations substantiated, withholds an
          insdicient smount of money to mske the undexpaidworka whole. In any
          othasituation,chapta2258 quirks anaggrievedworkeraudtbeco&actor
          to try to settle the issue or submit to binding arbitration.




                                             DAN MORALES
                                             Attorney General of Texas

JORGE VEGA
First Assistant Attorney Genersl

SARAH J. SHIRLEY
Chair, Opinion Gxnmittee

Prepsred by Kymberly K Oltrogge
Assistaut Attorney General


                                             D.   2654